*546MEMORANDUM**
Respondent’s motion for summary disposition in part and motion to dismiss in part are granted. The motion for summary disposition is granted with regard to petitioners Jose Manuel Gonzalez-Nunez and Federico Gonzalez-Martinez because the questions raised by their petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, the petition for review is denied as to petitioners Jose Manuel Gonzalez-Nunez and Federico Gonzalez-Martinez.
Respondent’s motion to dismiss this petition for review in part for lack of jurisdiction with regard to petitioner Maria Nunez-Galvan is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in PART and DISMISSED in PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.